Citation Nr: 1607986	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-19 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a left shoulder condition.

5. Entitlement to service connection for right shoulder, torn rotator cuff.

6. Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood.

8. Whether new and material evidence hast been submitted to reopen the claim for service connection for cancer (multiple myeloma).

9. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1981 to June 1984, from November 1990 to April 1991, and from November 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the above Regional Office (RO) of the Department of Veteran Affairs (VA) which denied service connection for bilateral pes planus, bilateral hearing loss, and tinnitus. 

By September 2013 rating decision, the RO denied entitlement to service connection for left shoulder condition; right shoulder, torn rotator cuff; sleep apnea; and adjustment disorder with mixed anxiety and depressed mood; found that new and material evidence had not been submitted to reopen the claim for service connection for cancer (multiple myeloma); and denied entitlement to a TDIU rating.  In September 2013, the Veteran filed a timely notice of disagreement.  Although he expressed his disagreement with the September 2013 RO rating decision denials, it appears that a statement of the case (SOC) has yet to be issued.  Accordingly, a remand is necessary for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The issues of entitlement to service connection for a left shoulder condition; right shoulder, torn rotator cuff; sleep apnea; and an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood; whether new and material evidence has been submitted to reopen the claim for service connection for cancer (multiple myeloma); and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The Veteran's service treatment records from his first period of active service are unavailable, to include any report of an enlistment examination.

2. The competent evidence is in equipoise as to whether the Veteran's bilateral pes planus had an onset in service.

3. The preponderance of the competent evidence of record is against a finding that the Veteran has a right ear hearing loss disability, for VA purposes, that may be related to active service.

4. The competent and probative evidence of record preponderates against a finding that the Veteran's left ear hearing loss is related to active service.

5. The preponderance of the competent evidence of record is against a finding that the Veteran has tinnitus that may be related to active service.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

2. Bilateral hearing loss was not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3. Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2009.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to service treatment records (STRs), it appears that there are STRs missing for the Veteran's first period of active duty, from June 1981 to June 1984.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Board also finds that the January 2010 VA examination is adequate for rating purposes, noting that the examination report included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses and opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  All obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to notify and assist the Veteran, in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims decided herein under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Additionally, for veteran who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.

If a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to opine on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

1. Bilateral Pes Planus

The Veteran essentially contends that his bilateral pes planus had an onset during his first period of active service.  As noted above, STRs are mostly missing from the Veteran's first period of active service, to include a report of any enlistment or entrance examination.  Of record, however, is a copy of an undated audiological evaluation, conducted on a machine that had last been last calibrated May 1, 1984.  Included with this is page 2 of a separation examination report which shows a notation of "asymptomatic flat feet."  

VA treatment records show that the Veteran's current medical problem list included a notation of flat feet; thus, he arguably has a current disability.  Because the Veteran's STRs are missing, as noted above, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, supra.  The second page of the separation examination - which appears to be dated after May 1, 1984 establishes the presence of asymptomatic pes planus.  There is no other competent opinion to suggest otherwise.  While subsequent inservice examination reports, dated in January 1987, March 1991 and March 1995, show no history of foot trouble or foot abnormality on examination, since the pes planus was asymptomatic during the May or June 1984 examination, the Board does not find this to be a significant inconsistency.  What is not known is the time of onset of pes planus.  The Veteran has asserted it is due to marching in service and that he sought medical treatment therefore during service.  The Board finds that the evidence gives rise to a reasonable doubt on the matter of whether pes planus had an onset in service.  38 C.F.R. § 3.102.  Under the circumstances, and because the competent evidence also shows that the Veteran has been recently noted to have flat feet, resolving reasonable doubt in favor of the Veteran, service connection for bilateral pes planus is warranted.  

2. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends he has bilateral hearing loss as a result of his in-service exposure to excessive noise.  He contends that he was exposed to noise working in the tank motor pool in service, while at Fort Knox.  He reported that the engines were very loud and that he seldom wore hearing protection when around tanks.  He also reported that his duties in service consisted of maintenance supply in the motor pool, truck driver, and demolition unit.  He reported firing weapons with his right hand, and that he used hearing protection and was required to have a hearing conservation program.  After service, he worked as a truck driver for nine years without hearing protection, making tires at Goodyear without hearing protection.  He also reported he had used power tools and listened to loud music without using hearing protection.  

The available STRs, from the Veteran's second and third periods of active service, show he underwent audiological testing on several occasions; however, there was no report of or finding of any hearing loss.  Service personnel records show that the Veteran's primary specialty was as "equipment record and parts specialist".  

Based on the foregoing, to specifically include the Veteran's competent assertions as to noise exposure in service, the Board concedes that he was likely exposed to excessive noise in service.

The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability (38 C.F.R. § 3.385) during service is not fatal to his claim.  Further, the laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

With regard to his right ear, despite the Veteran's contentions and his exposure to excessive noise in service, there has been no competent medical evidence showing that he has current right ear hearing loss disability as prescribed by VA standards.  38 C.F.R. § 3.385.  Thus, the threshold requirement for service connection - competent medical evidence of the current existence of the claimed disorder - has not been met.  Brammer v. Derwinski, supra.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the levels of sensorineural hearing loss, if any, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  Determining the presence of hearing loss for VA purposes is not readily amenable to mere lay diagnosis, as the evidence shows that audiometric testing and other specific clinical findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Board readily acknowledges that the Veteran is competent to report symptoms of decreased hearing acuity, there is no indication that he is competent to diagnose hearing loss for VA purposes.  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.

With regard to the left ear, the Board notes that VA audiological testing conducted in January 2010 confirms that the Veteran does have left ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  What is missing is a finding of a nexus between his left ear hearing loss and his in-service noise exposure.  In that regard, on the VA examination in January 2010, the diagnosis was mild sensorineural hearing loss of the left ear, and the VA audiologist basically opined that it was less likely as not that the Veteran's hearing loss in the left ear was due to acoustic trauma sustained from hazardous noise while in service, and was more likely attributable to his work as a truck driver, which typically affected the left ear more.  For rationale, the examiner noted that typically a noise-induced hearing loss should affect both ears equally, and that the Veteran had a significant history of noise exposure outside the military with little or no use of hearing protection.  The examiner also noted that the Veteran reportedly experienced noise exposure in service, but also noted that one would expect this to affect both ears equally.  The Board notes that in rendering this opinion, the VA audiologist interviewed the Veteran and included several points in the rationale, which the Board finds sufficient to support the opinion provided, which included acknowledging the Veteran's in-service noise exposure.  The Board therefore finds that this VA opinion is persuasive and probative on the issue of whether the Veteran's left ear hearing loss may be related to service.  There is no competent medical evidence to the contrary.  Thus, based on the VA examiner's opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss had an onset in or is related to active duty service.

Of record are statements by the Veteran that attribute his hearing loss to his noise exposure in service.  The Board finds the Veteran's statements not competent for providing a nexus opinion.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, supra.  In the instant case, the question of whether his left ear hearing loss is related to noise exposure in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions regarding the specific nature of the hearing loss and about what the testing demonstrates in conjunction with the symptoms and experiences reported.  As such, the Board finds that the Veteran's statements that his hearing loss was caused by noise exposure in service are not competent evidence as to a nexus. 

As the Veteran does not have right ear hearing loss disability, as defined by regulation, service connection is not warranted.  Further, the only competent evidence regarding the nexus of the Veteran's left ear hearing loss is against the claim.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

3. Tinnitus

The Veteran has contended that he has tinnitus that had an onset during service.  However, the evidence does not show that the Veteran has had tinnitus at any point during the appeal period.  The Board acknowledges that the Veteran initially reported tinnitus had an onset in service.  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Significantly, however, the Veteran denied ever having tinnitus on the VA examination in January 2010.  The VA examiner determined that there was no diagnosis of tinnitus at that time.  

Based on the Veteran's denial of ever having tinnitus on the VA examination in 2010, and because there are no reports of ringing or humming in the ears during the entire appeal period, the Board finds that the Veteran does not currently have tinnitus and has not had such disability during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, a present disability is not shown, and service connection for tinnitus is therefore not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, supra.


ORDER

Service connection for bilateral pes planus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As noted above, the Veteran expressed disagreement with the September 2013 rating decision.  As an SOC has yet to be issued, the issues of entitlement to service connection for a left shoulder condition; right shoulder, torn rotator cuff; sleep apnea; and an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood; whether new and material evidence had been submitted to reopen the claim for service connection for cancer (multiple myeloma); and entitlement to a TDIU rating, must be remanded so that an SOC may be issued and the Veteran has the opportunity to perfect the appeal.  Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided an SOC on the issues of entitlement to service connection for a left shoulder condition; right shoulder, torn rotator cuff; sleep apnea; and an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood; whether new and material evidence had been submitted to reopen the claim for service connection for cancer (multiple myeloma); and entitlement to a TDIU rating.  If, and only if, a substantive appeal is filed, the issues which are listed or noted in the substantive appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


